United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 07-1091
                                     ___________

Michael O’Grady,                      *
                                      *
           Appellant,                 *
                                      *
      v.                              * Appeal from the United States
                                      * District Court for the
Robert M. A. Johnson; Daniel Klint;   * District of Minnesota.
Synthia O’Grady; Mort McBain;         *
Thomas Finley; Scott Corbett,         * [UNPUBLISHED]
                                      *
           Appellees.                 *
                                 ___________

                              Submitted: June 6, 2008
                                 Filed: June 26, 2008
                                  ___________

Before BYE, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

       Michael O’Grady appeals the district court’s1 judgment dismissing his civil
rights complaint. Having carefully considered O’Grady’s arguments on appeal, and
upon de novo review, we conclude that dismissal was proper. We agree with the
district court that O’Grady either failed to state a claim with regard to his allegations


      1
      The Honorable Joan N. Ericksen, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Jeanne J.
Graham, United States Magistrate Judge for the District of Minnesota.
related to child custody and child support enforcement, or failed to assert a basis for
federal subject matter jurisdiction. Accordingly, we affirm. See 8th Cir. R. 47B. The
pending motions are denied.
                        ______________________________




                                          -2-